Applicant’s election of Group I in the reply filed on 12/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1 to 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In these claims the use of the language “preferably”, “more preferably” and “such as” renders the claims indefinite as this does not clearly indicate the limitations of the instant claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102268223, as interpreted by the English language translation (machine generated) attached.
	CN 102268223 teaches the reaction product between an amino terminated silox-and and aspartic acid.  See for instance page 6/8 in the attached translation.  This is best seen by seeing Figure 1 in Images in which aspartic acid esters are bonded through a group R defined below (from the top of page 6/8 in the attached translation):

    PNG
    media_image1.png
    90
    1255
    media_image1.png
    Greyscale

	This anticipates the instant claims when x is 2 and A contains R12SiO2/2 units.  Specifically this anticipates the compound of formula (I) in claim 1 as well as the number of repeating units in claim 2 and the linear backbone found in claims 3 and 4.

Claims 1 to 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohler et al.
	Kohler et al. teach aspartic acid ester functional silicones.  See column 1 which teaches the reaction product between a fumarate or maleate and an aminosiloxane.  Of particular importance, note that the aminosiloxane can be prepared by the reaction of an aminosilane and siloxanes.  When “n” in the silane shown on the bottom of column 1 is 1, the resulting siloxane will have an aspartate ester end group meeting the claimed formula (I).  That is, such a silane, having only one reactive group, will necessarily form a terminal group on the siloxane as it only has one group to react with the siloxane.  Since Kohler et al. specifically teach 1 and since it is only one of three choices for n, this anticipates a siloxane as claimed.
	For claim 3, note that this only requires the A be linear or branched, as the rest of the limitations are preferred embodiments that are not specifically required.  
	For claim 2 see the molecular weight of the silicones as found in column 2, lines 15 and on.  Molecular weights such as 2,000 and 20,000 g/mol correspond to a number of siloxy units within the claimed range.
	For claim 4 note that cyclic siloxanes as found in column 1, line 55, will result in a linear backbone as claimed.  As for the claimed n1, n2 and n3 vales, again note the 11 requirement.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al.
	For claim 5, in addition to that noted supra regarding the “n” values and how they fall within the molecular weight range in column 2 and the cyclic siloxanes and how they will result in a linear siloxane, the Examiner notes that phenyl groups are disclosed as possible functional groups to be used as well as methyl groups.  From this one having ordinary skill in the art would have found the presence of phenyl groups along the silox-ane backbone in Kohler et al. to have been obvious.  Since such groups can only be present in methylphenylsiloxy units or diphenylsiloxy units, this renders obvious the structures found in claim 5.

Claim 6 is neither taught nor suggested by the prior art.  There is nothing that teaches or suggests this particular R2 group in combination with the remaining limita-tions found in claim 1.  While this group is generally known as a divalent group attaching Si atoms to functional groups, including N atoms, it is not a common or generally preferred linkage.  There is nothing in the prior art, alone or in combination, that would suggest this linkage in either of the Kohler et al. or CN reference cited supra.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Mgm
2/19/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765